Title: From Thomas Jefferson to Horatio Turpin, 10 June 1807
From: Jefferson, Thomas
To: Turpin, Horatio


                        
                            Dear Sir
                            
                            Washington June 10 07.
                        
                        Your favor of June 1. has been duly received. to a mind like yours, capable, in any question, of abstracting
                            it from it’s relation to yourself, I may safely hazard explanations which I have generally avoided to others on questions
                            of appointment. bringing into office no desires of making it subservient to the advancement of my own private interests,
                            it has been no sacrifice, by postponing them, to strengthen the confidence of my fellow citizens. but I have not felt equal
                            indifference toward excluding merit from office, merely because it was related to me. however I have thought it my duty so
                            to do, that my constituents may be satisfied that, in selecting persons for the management of their affairs, I am
                            influenced by neither personal nor family interests, & especially that the field of public office will not be perverted
                            by me into a family property. on this subject I had the benefit of useful lessons from my predecessors, had I needed them,
                            marking what was to be imitated & what avoided. but in truth, the nature of our Government is lesson enough. it’s energy
                            depending mainly on the confidence of the people in their chief Magistrate, makes it his duty to spare nothing which can
                            strengthen him with that confidence.
                        The day is not distant when my relations may fairly come into competition for appointment, and when that may
                            be a circumstance of some favor which now opposes their recieving appointments. had my judgment & conscience permitted
                            me in any case to depart from the law of conduct I have prescribed for myself, in no case certainly should I have been
                            more likely to do so than in yours because no one is more persuaded of your worth & fitness. the same confidence in you
                            however secures me from all unkind imputation on your part, and justifies my assurance to you of constant friendship
                            & respect
                        
                            Th: Jefferson
                            
                        
                    